Cline, Judge:
This is a rehearing. The case was designated by the presiding judge of this court as an appeal for a reappraisement and was assigned for hearing on the reappraisement calendar. It relates to the value of certain piano accordions imported from Italy and entered at the port of San Francisco. The appeal filed by the plaintiff reads as follows:
The Collector of Customs, Port of
Sir: Protest is hereby made against your liquidation or your decision assessing imposing, or collecting duty, fees, or other exactions, or excluding any merchandise from entry or delivery, or your refusal to reliquidate for clerical error, in connection with the entries or other matters referred to below. The reasons for objection under tariff act of 1930 are as follows:
Based upon our calculation we find that there was a clerical error made in estimating the appraised value.
It is further claimed that said merchandise should have been classified as entered, or at 10 or 20 percent ad valorem under paragraph 1558, or at the rates prescribed by any of the provisions above cited, by virtue of section 502 (c), or of the similitude or the mixed material clause in paragraph 1559. Each of the claims asserted herein is made with the proviso and condition that the duty claimed is less than the duty assessed. This protest is intended to apply to all goods covered by the entries referred to, of the same kind or character as the goods specified, whether or not particularly enumerated herein.



*542The appeal was filed with the collector of customs on March 19, 1937, and the appraiser made his return on the paper entitled “Ap-praisement Entry” on March 13, 1937. A consular invoice is with the papers but no notations by the appraiser appear thereon. Attached to the invoice is a consumption entry upon which appears the stamp “Feb. 11, 1937, Canceled” and the notations “Appraisement entry No. 898 substituted, liquidate in conjunction with appraisement.” The consumption entry also bears a stamp showing that it was liquidated on March 17, 1937, a stamp showing that no duty was assessed and another stamp indicating that the amount deposited with the entry was refunded on March 24, 1937.
From these various notations it seems that the consumption entry was canceled and that it was liquidated free of duty, the deposit being returned or credited to the importer, and that the appraisement entry was filed to take the place of thé consumption entry. There appears to be no decision of the collector against which protest would lie, and, since the pleading filed by the plaintiff challenges the value found in the appraisement, it is sufficient in form to invoke the jurisdiction of the court under section 501 of the Tariff Act of 1930 relating to reappraisement, citing Edward I. Petow v. United States, Abstract 11939.
Prior to hearing a motion to amend the pleading filed with the collector was granted by the court. The amendment reads as follows:
Id. accordance with section 518, Tariff Act of 1930, it is moved that this action be amended by adding the following:
(a) That the action of the appraiser was illegal and therefore should be set aside.
(b) That the invoice should be remanded to the appraiser for further action.
(c) That the liquidation of the entry was premature and should be set aside, because no valid appraisement has been made.
(d) That duty should be assessed on a value of $1,804.54 as reported by the appraiser on March 24, 1937.
(e) That said report should be regarded as a correction of the appraisement, and duty should have been assessed accordingly.
(f) That the clerical error made by the appraiser should have been corrected on liquidation.
This amendment is made without prejudice to the plaintiff’s right to have this case regarded as a reappraisement appeal.
The case was tried originally before Judge Dallinger and the appeal was dismissed on June 30, 1938 (Reap. Dec. 4364), apparently on the ground that the court has no jurisdiction because the importer made an appraisement entry of the merchandise, citing Krower, Tynberg Co. (Inc.) v. United States, T. D. 37533, G. A. 8139, 34 Treas. Dec. 136, and Oriental Trading Art & Looms Co. (Inc.) v. United States, T. D. 44725, 59 Treas. Dec. 650. Within the statutory time, an application for rehearing was filed by the plaintiff claiming that the *543form filed, with, the collector was a protest rather than an appeal for a reappraisement and requesting that the decision be set aside and the record and all the papers in the case be referred to the presiding judge for assignment to the proper division of the court for decision. In granting the application for rehearing, the following order issued: